Name: Commission Regulation (EC) No 2131/1999 of 6 October 1999 amending Regulation (EC) No 2805/95 fixing the export refunds in the wine sector
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 EN Official Journal of the European Communities7. 10. 1999 L 261/31 COMMISSION REGULATION (EC) No 2131/1999 of 6 October 1999 amending Regulation (EC) No 2805/95 fixing the export refunds in the wine sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine (1), as last amended by Regulation (EC) No 1677/1999 (2), and in particular Article 55(3) thereof, Whereas: (1) Pursuant to Article 55 of Regulation (EEC) No 822/87 to the extent necessary to enable the products listed in Article 1(2)(a) and (b) of that Regulation to be exported on the basis of the prices for those products on the world market and within the limits of the Agreements concluded in accordance with Article 228 of the Treaty, the difference between those prices and the prices in the Community may be covered by an export refund; (2) Pursuant to Article 56(3) of Regulation (EEC) No 822/ 87, refunds are to be fixed taking into account the situation and likely trends with regard to:  prices and availability of the products in question on the Community market,  world market prices for those products; (3) Account must also be taken of the other criteria and objectives referred to in Article 56(3) of Regulation (EEC) No 822/87; whereas, in particular, consideration must be given to the limits of the Agreements concluded in accordance with Article 228 of the Treaty, and in particular those resulting from the agreements concluded in the framework of the Uruguay Round of multilateral trade negotiations; (4) When applying the abovementioned rules to the current market situation, the refunds should be fixed in accord- ance with the Annex to this Regulation; whereas Commission Regulation (EC) No 2805/95 of 5 December 1995 fixing the export refunds in the wine sector (3), as last amended by Regulation (EC) No 1937/ 98 (4), should be amended accordingly and provision made to implement it immediately; (5) The Managment Committee for Wine has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 2805/95 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 16 October 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 October 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 84, 27.3.1987, p. 1. (3) OJ L 291, 6.12.1995, p. 10. (2) OJ L 199, 30.7.1999, p. 8. (4) OJ L 252, 12.9.1998, p. 3. EN Official Journal of the European Communities 7. 10. 1999L 261/32 CN code Product code For export to (1) Refund(EUR/hl) ANNEX ANNEX 2009 60 11 9100 01 43,359 2009 60 19 43,359 2009 60 51 43,359 2009 60 71 43,359 2204 30 92 43,359 2204 30 94 11,488 2204 30 96 43,359 2204 30 98 11,488 2204 21 79 9120 02 and 03 4,543 2204 21 79 9220 02 and 03 2204 21 83 9120 2204 21 79 9180 02 7,419 2204 21 80 9180 02 9,742 2204 21 79 9180 03 7,172 2204 21 80 9180 03 9,419 2204 21 79 9280 02 8,685 2204 21 80 9280 02 11,406 2204 21 79 9280 03 8,396 2204 21 80 9280 03 11,027 2204 21 83 9180 02 10,132 2204 21 84 9180 02 13,307 2204 21 83 9180 03 9,795 2204 21 84 9180 03 12,865 2204 21 79 9910 02 and 03 4,543 2204 21 94 9910 02 and 03 14,250 2204 21 98 2204 29 62 9120 02 and 03 4,543 2204 29 64 2204 29 65 2204 29 83 2204 29 62 9220 02 and 03 4,543 2204 29 64 2204 29 65 2204 29 62 9180 02 7,419 2204 29 64 2204 29 65 2204 29 71 9180 02 9,742 2204 29 72 2204 29 75 EN Official Journal of the European Communities7. 10. 1999 L 261/33 CN code Product code For export to (1) Refund(EUR/hl) 2204 29 62 9180 03 7,172 2204 29 64 2204 29 65 2204 29 71 9180 03 9,419 2204 29 72 2204 29 75 2204 29 62 9280 02 8,685 2204 29 64 2204 29 65 2204 29 71 9280 02 11,406 2204 29 72 2204 29 75 2204 29 62 9280 03 8,396 2204 29 64 2204 29 65 2204 29 71 9280 03 11,027 2204 29 72 2204 29 75 2204 29 83 9180 02 10,132 2204 29 84 9180 02 13,307 2204 29 83 9180 03 9,795 2204 29 84 9180 03 12,865 2204 29 62 9910 02 and 03 4,543 2204 29 64 2204 29 65 2204 29 94 9910 02 and 03 14,250 2204 29 98 (1) The destinations are as follows: 01  Libya  Nigeria  Cameroon  Gabon,  Saudi Arabia, United Arab Emirates, India, Thailand, Vietnam, Indonesia, Malaysia, Brunei, Singapore, Philippines, China, Hong Kong SAR, South Korea, Japan, Taiwan, Equatorial Guinea, 02 all countries of the African continent with the exception of:  Algeria,  Morocco,  Tunisia,  Angola,  South Africa, 03 all destinations, with the exception of:  Africa,  America,  Australia,  Bosnia-Herzegovina,  Croatia,  Cyprus,  Israel,  The Republic of Serbia and Montenegro,  Slovenia,  Switzerland,  The former Yugoslav Reublic of Macedonia,  Turkey,  Hungary,  Bulgaria,  Romania.